Citation Nr: 0944271	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-03 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
postoperative residuals of a right knee injury with 
arthritis.  


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from April 1976 to 
August 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  In that decision, the RO continued 
the current evaluation of 10 percent for the postoperative 
residuals of a right knee injury.  

In his December 2006 substantive appeal, the Veteran 
requested a hearing before a Veterans Law Judge sitting at 
the RO.  His requested hearing was scheduled in October 2009; 
however, he failed to appear for such hearing.  Therefore, 
the Board considers the Veteran's request for a hearing 
withdrawn.  38 C.F.R. § 20.704 (d), (e) (2009).


FINDING OF FACT

The postoperative residuals of a right knee injury are 
manifested by X-ray findings of degenerative joint disease, 
flexion limited to no more than 100 degrees and extension 
limited to no more than 5 degrees with pain, weakness, 
fatigability, swelling, heat, flare-ups, crepitus, and 
effusion, and subjective complaints of instability and giving 
way, without objective evidence of recurrent subluxation; 
lateral instability; ankylosis; dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint; symptomatic removal of semilunar 
cartilage resulting in additional disability; genu 
recurvatum; or symptomatic scars or scars of such a size so 
as to warrant a separate, compensable rating.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
postoperative residuals of a right knee injury with arthritis 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.14, 4.27, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5003 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied 
its duty to notify under the VCAA.  In this regard, a March 
2005 letter, sent prior to the initial unfavorable AOJ 
decision issued in July 2005, and a December 2008 letter 
advised the Veteran of the evidence and information necessary 
to substantiate his increased rating claim as well as his and 
VA's respective responsibilities in obtaining such evidence 
and information.  A March 2006 letter also informed him of 
the evidence and information necessary to establish an 
effective date in accordance with Dingess/Hartman, supra.  

While the March 2006 and December 2008 letters were issued 
after the initial July 2005 rating decision, the United 
States Court of Appeals for the Federal Circuit has held that 
VA could cure such a timing problem by readjudicating the 
Veteran's claim following a compliant VCAA notification 
letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. 
Cir. 2006).  The Court clarified that the issuance of a 
statement of the case could constitute a readjudication of 
the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 
370 (2006).  In the instant case, after the March 2006 and 
December 2008 letters were issued, the Veteran's claim was 
readjudicated in the June 2006 statement of the case and the 
April 2009 supplemental statement of the case.  Therefore, 
any defect with respect to the timing of the VCAA notice has 
been cured.

Relevant to the duty to assist, VA and private treatment 
records have been obtained and considered.  The Veteran has 
not identified any additional, outstanding records necessary 
to decide his pending appeal.  Additionally, the Veteran was 
provided with VA examinations in April 2005 and April 2009 in 
order to adjudicate his pending claim.  Neither the Veteran 
nor his representative have argued that the examinations are 
inadequate for rating purposes or are deficient in any other 
manner.

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claim.

II. Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The Rating Schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a Veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibits symptoms that would warrant different 
evaluations during the course of the appeal, the assignment 
of staged ratings is appropriate.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The Veteran's postoperative residuals of a right knee injury 
with arthritis is currently evaluated as 10 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257-5260.  

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic 
code in this case indicates that recurrent subluxation or 
lateral instability under Diagnostic Code 5257is the service-
connected disorder and limitation of flexion under Diagnostic 
Code 5260 is a residual condition.  

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another diagnostic code.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

The Board observes that the Veteran was originally rated, in 
part, under Diagnostic Code 5257, relevant to recurrent 
subluxation or lateral instability of the knee.  In this 
regard, a private medical record dated in June 2000 showed 
mild instability on an anterior drawer test.  However, 
relevant to the appeal period, while the Veteran has 
complained of instability and giving way, the objective 
medical evidence fails to show such manifestation.  In this 
regard, which will be more fully discussed below, objective 
findings at the April 2005 and April 2009 VA examinations, as 
well as in a March 2009 private treatment record, reveal no 
instability or subluxation relevant to the right knee.  
Therefore, the Board finds that the Veteran's right knee 
disability is no longer appropriately rated under Diagnostic 
Code 5257 as no instability or subluxation have been 
objectively demonstrated during the appeal period.  

However, as will be discussed below, the Veteran's 
postoperative residuals of a right knee injury are manifested 
by arthritis with painful, limited motion.  As such, the 
Board has determined that the Veteran's postoperative 
residuals of a right knee injury manifested by arthritis and 
painful, limited motion are more appropriately evaluated 
under Diagnostic Code 5003.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted if there is X- 
ray evidence of involvement of two or more major joints or 
two or more minor joint groups and a 20 percent evaluation is 
authorized if there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
there are occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Normal range of knee motion is 140 degrees of flexion and 
zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent evaluation where flexion of 
the leg is limited to 60 degrees.  For a 10 percent 
evaluation, flexion must be limited to 45 degrees.  For a 20 
percent evaluation is warranted where flexion is limited to 
30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  Diagnostic Code 5261 
provides for a zero percent evaluation where extension of the 
leg is limited to 5 degrees.  A 10 percent evaluation 
requires extension limited to 10 degrees.  A 20 percent 
evaluation is warranted where extension is limited to 
15 degrees.  A 30 percent evaluation may be assigned where 
the evidence shows extension limited to 20 degrees.  For a 40 
percent evaluation, extension must be limited to 30 degrees.  
And finally, where extension is limited to 45 degrees a 
50 percent evaluation may be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for the 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.

VA's General Counsel has stated that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
Veteran also has limitation of knee motion which at least 
meets the criteria for a noncompensable evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  However, General Counsel stated 
that if a Veteran does not meet the criteria for a 
noncompensable rating under either Diagnostic Code 5260 or 
Diagnostic Code 5261, there is no additional disability for 
which a separate rating for arthritis may be assigned. 
VAOPGCPREC 23-97 (July 1, 1997), published at 
62 Fed. Reg. 63,604 (1997).  If a rating is assigned under 
the provisions for other knee impairment (38 C.F.R. § 4.71a, 
Code 5257) a separate 10 percent rating may be assigned where 
some limitation of motion, albeit noncompensable, has been 
demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(1998).

VA's General Counsel has also stated that separate ratings 
under Diagnostic Code 5260 (limitation of flexion of the leg) 
and Diagnostic Code 5261 (limitation of extension of the leg) 
may be assigned for disability of the same joint.  VAOPGCPREC 
9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 
(2004).  

The Veteran contends that his service-connected right knee 
disability has gotten worse.  In his December 2005 notice of 
disagreement and December 2006 appeal, the Veteran stated 
that his private doctors said his right knee would need to be 
replaced.  He stated he exercises both of his knees to 
maintain flexibility and that he cannot use stairs, run, 
kneel or squat.  At the March 2009 Decision Review Conference 
conference, the Veteran stated he would undergo knee 
replacement in near future and that he has instability of the 
knee.   However, in this regard, the Board observes that the 
record does not show that the Veteran has, in fact undergone 
a knee replacement.  As a result, an increased rating under 
Diagnostic Code 5055, pertinent to knee replacement 
(prosthesis), is not warranted.  

Multiple private and VA medical records, including April 2005 
and April 2009 X-rays, show that the Veteran has degenerative 
joint disease in his right knee.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Only when the limitation of motion is 
noncompensable is a rating of 10 percent is assigned.  As the 
Veteran does not qualify for a compensable rating under the 
limitation of motion codes, a 10 percent rating under 
Diagnostic Code 5003 based on arthritis with painful, limited 
motion is appropriate.  In this regard, the Board notes that 
the Veteran has flexion limited to no more than 100 degrees 
and extension limited to no more than 5 degrees, even in 
contemplation of pain, weakness, fatigability, swelling, 
heat, flare-ups, crepitus, effusion, and repetition.  See 
DeLuca, supra.

However, as the Veteran does not have flexion limited to 45 
degrees or extension limited to 10 degrees, even in 
contemplation of the DeLuca factors, he does not meet the 
criteria for a compensable evaluation under Diagnostic Codes 
5260 and 5261, respectively.  In this regard, at an April 
2005 VA examination, flexion was to 105 degrees and 
100 degrees upon repetition and against resistance.  
Extension was to 0 degrees.  The Veteran did not complain of 
pain on range of motion testing.  In a July 2006 private 
physician's letter, flexion was to 110 degrees and he had a 2 
degree extensor lag.  In March 2009, the right knee was 
passively 5 degrees shy of full extension and flexed 
passively to 120 degrees with crepitus.  In April 2009, 
flexion was 1 to 110 degrees and extension was normal 
(0 degrees) with pain.  No additional limitations were shown 
after three repetitions of range of motion.  As such, the 
Veteran is not entitled to a rating in excess of 10 percent 
under Diagnostic Codes 5260 and 5261.  Moreover, VAOPGCPREC 
9-04 is inapplicable.

Under VAOPGCPREC 23-97 and VAOPGCPREC 9-98, separate ratings 
may be awarded for arthritis with limitation of motion and 
for instability; however, as indicated previously, while the 
Veteran has complained of instability and giving way, the 
objective evidence of record fails to demonstrate such during 
the appeal period.  In this regard, at an April 2005 VA 
examination, the Veteran had no instability or subluxation.  
Specifically, on examination, McMurray's test was normal and 
ligaments were normal.  In a July 2006 letter from the 
Veteran's private physician, he indicated that the Veteran's 
ligament complex was stable.  Additionally, while a varus 
deformity was noted, no instability or subluxation were found 
in a March 2009 private medical record.  Also, at the April 
2009 VA examination, while the Veteran complained of 
instability and "shifting" when sitting, upon objective 
examination, no instability, grinding, or patellar or 
meniscus abnormality were noted.  Additionally, the Veteran 
denied episodes of dislocation or subluxation.  Therefore, 
the Board finds that a separate evaluation under Diagnostic 
Code 5257 is not warranted as there is no objective evidence 
of instability or subluxation demonstrated during the appeal 
period. 

The record reflects that the Veteran had surgery on his right 
knee during service and underwent an open meniscectomy in 
1987.  As such, the Board has considered whether the Veteran 
is entitled to a higher or separate rating for his right knee 
under Diagnostic Codes relevant to removal or dislocation of 
semilunar cartilage.

38 C.F.R. § 4.71a, Diagnostic Code 5259 provides for the 
assignment of a maximum 10 percent rating based on 
symptomatic removal of the semilunar cartilage.  The Board 
acknowledges the Veteran's right knee to be symptomatic; 
however, such symptoms of painful, limited motion are 
included in his current 10 percent rating assigned under 
Diagnostic Code 5003.  Moreover, pursuant to VAOPGCPREC 9-98, 
limitation of motion is contemplated in Diagnostic Code 5259, 
pertinent to the removal of the semilunar cartilage or 
meniscus.  The opinion finds that such removal may resolve 
restriction of movement caused by tears and displacements of 
the menisci; however, the procedure may result in 
complications such as reflex sympathetic dystrophy, which can 
produce loss of motion.  Therefore, the opinion states that 
limitation of motion is a relevant consideration under 
Diagnostic Code 5259.  As such, to assign a separate 10 
percent rating under Diagnostic Code 5259 would thus doubly 
compensate the Veteran for the same symptoms already 
considered and violate the rule against pyramiding.  See 
38 C.F.R. § 4.14; Esteban, supra.

The Rating Schedule also provides that dislocation of 
semilunar cartilage, with frequent episodes of "locking," 
pain, and effusion into the joint, warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  In 
this regard, while some records note effusion, i.e., a July 
2006 private physician's letter and the April 2009 VA 
examination report, no dislocation of semilunar cartilage has 
been shown.  In fact, at the April 2009 VA examination, no 
abnormality of the meniscus was noted on examination.  As 
such, Diagnostic Code 5268 is not applicable.  Moreover, to 
the extent that the Veteran has reported subjective 
complaints of episodes of pain and effusion, such are 
contemplated in his 10 percent rating under Diagnostic Code 
5003.  Therefore, the Board finds that the Veteran is not 
entitled to a higher or separate rating under Diagnostic Code 
5258.

Additionally, as the evidence of record fails to demonstrate 
ankylosis or genu recurvatum, the Veteran is not entitled to 
an increased or separate rating under Diagnostic Codes 5256 
or 5263, respectively.  

The Board also observes that, as the Veteran has had 
surgeries on his right knee, he has scarring.  As such, the 
Board has considered whether he is entitled to a separate, 
compensable rating for such scarring.  However, at the April 
2005 VA examination, it was noted that the Veteran had a scar 
on the right knee medially that was 7 by .25 inches.  Such 
was well-healed, nontender, movable, and not adherent.  
Additionally, it was observed that such scar was superficial 
and had no edema, keloid, inflammation, induration, or 
inflexibility.  Therefore, the Board finds that such scarring 
is asymptomatic and not of a size so as to warrant a 
separate, compensable rating.  

The Board has considered whether staged ratings under Hart, 
supra, are appropriate for the Veteran's service-connected 
right knee disability; however, the Board finds that his 
symptomatology has been stable throughout the appeal period.  
Therefore, assigning staged ratings for such disability is 
not warranted.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a claim for a total rating based on individual 
unemployability (TDIU) is part of an increased rating claim 
when such claim is expressly raised by the Veteran or 
reasonably raised by the record.  The Court further held that 
when evidence of unemployability is submitted at the same 
time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the Board finds 
that a claim for a TDIU was not expressly raised by the 
Veteran or reasonably raised by the record.  In this regard, 
at the April 2005 VA examination, it was noted that the 
Veteran worked as a warehouse manager and his right knee 
affected him in that he could not walk as far or as long as 
he used to, but had not lost any time from work due to such 
disability.  Additionally, at the April 2009 VA examination, 
it was noted that the Veteran was employed full-time for the 
past 20 years and had not lost any time from work in the 
prior year.  Additionally, the examiner specifically noted 
that his right knee disability had no significant effects on 
his usual occupation.  Therefore, the Board finds that the 
Veteran's right knee disability does not render him 
unemployable.

Moreover, insofar as the Veteran's right knee disability 
interferes with his employability, the Board finds that such 
is contemplated by his assigned evaluations under the rating 
schedule.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In 
addition, the Board observes that the Veteran does not meet 
the threshold schedular criteria for TDIU.  Therefore, as the 
Board has determined that a claim for TDIU has not been 
raised by the Veteran or the evidence of record, a higher 
rating for the Veteran's right knee disability may only be 
awarded on an extra-schedular basis. 

An extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are 
applied.  Specifically, the Court stated that the 
determination of whether a claimant is entitled to an extra-
schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be 
determined whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  In 
this regard, the Court indicated that there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as "marked interference with 
employment" and "frequent periods of hospitalization."  
Third, when an analysis of the first two steps reveals that 
the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected right 
disability with the established criteria found in the rating 
schedule.  As discussed in detail previously, the Veteran's 
right knee symptomatology is fully addressed by the rating 
criteria under which such disability is rated.  There are no 
additional symptoms of his right knee disability that are not 
addressed by the rating schedule.  Therefore, the Board finds 
that rating criteria reasonably describes the Veteran's 
disability level and symptomatology for his service-connected 
disability.  As such, the Board finds that the rating 
schedule is adequate to evaluate the Veteran's disability 
picture.  Moreover, to the extent that the Veteran's right 
knee disability may interfere with his employability, such 
interference is addressed by the schedular rating criteria.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the 
Board finds that there are no attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extra-schedular rating is not warranted.  Id.; Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).   

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the Veteran's claim for an increased 
rating for his right knee disability.  Therefore, the benefit 
of the doubt doctrine is not applicable in the instant appeal 
and his increased rating claim must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An increased rating for the postoperative residuals of a 
right knee injury with arthritis, currently rated as 
10 percent disabling, is denied.  



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


